Citation Nr: 1625960	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VA RO.

This case was previously before the Board in September 2015, when the Board, in part, denied the Veteran's claim.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the portion of the Board's September 2015 decision that denied the claim of entitlement to service connection for hypertension.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's April 2016 Joint Motion indicated that the Board's September 2015 denial erred in relying on a February 2015 examination report because the February 2015 examiner, indicating that the medical literature did not establish a "conclusive" link between hypertension and herbicide exposure, found that the Veteran's hypertension was less likely than not related to his service.  The Board therefore remands the Veteran's claim for an addendum opinion addressing the relationship if any between the Veteran's conceded in-service exposure to herbicides and his development of hypertension.

The service treatment records reflect no histories or findings that appear to be suggestive of hypertension.  The December 1970 separation physical did not diagnose hypertension.  Moreover, the physical did not make any findings that would be indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 130/80), and the Veteran specifically denied having ever had any high blood pressure on a medical history survey completed in conjunction with the separation physical.  The Veteran separated from active service in January 1971.  

A February 1971 VA examination record reflects no diagnosis of hypertension, no findings indicative of hypertension, such as an elevated blood pressure reading (blood pressure was 114/70).  The examination report also noted that the Veteran had no history of any cardiovascular disorders.  VA hospitalization records dating in May and June 1971 also reflect no diagnosis of hypertension or findings indicative of hypertension, such as elevated blood pressure readings.  

An April 1999 emergency treatment record reflects an elevated blood pressure reading of 151/95.  The record indicates that the Veteran was being seen for injuries sustained in a motor vehicle accident; hypertension was not diagnosed at this time.  

Subsequent treatment records are silent as to histories or findings suggestive of hypertension until April 2002, when the Veteran reported that he had anger which he believed caused elevated blood pressure.  The Veteran did not provide an explanation for why he believed his blood pressure increased with his anger, and contemporaneous treatment records show that he was found to have normal blood pressure at that time and no diagnosis of hypertension was made.  See, e.g., April 2002 VA treatment records.  

A February 2004 VA treatment record reflects the Veteran's history of persistent headaches.  The record indicates that he was provided Atenolol for headaches and blood pressure control.  Hypertension was not diagnosed at that time.  A November 2004 VA treatment record reflects the Veteran's history of hypertension and need for a refill of his prescription.  The record notes that the Veteran had been out of medication for four months and that his blood pressure was mildly elevated.  The diagnosis was hypertension and he was provided a medication refill.  Subsequent records reflect findings and treatment for hypertension.  

Hypertension was diagnosed upon VA examination.  See the January 2015 VA examination report.  It is clear that the Veteran currently has hypertension and is prescribed medication to treat it.  However, as noted, service connection requires more than just evidence of a current disability.  Rather, the current disability must be related to a veteran's military service by medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  The claims file should be provided to the examiner.  The examiner should offer the following opinions, presuming that the Veteran was exposed to herbicide agents in service:   

a)  Is it at least as likely as not (50 percent or greater probability) that hypertension either began during or was otherwise caused by his military service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's presumed exposure to herbicide agents, including Agent Orange, during active service?

In providing the requested opinions, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

The examiner should provide a rationale and basis for all opinions expressed.  The Board reminds the examiner that the lack of a conclusive link between herbicide exposure and hypertension cannot serve as the rationale for the requested opinion because the above questions simply ask whether such connection has a probability of 50 percent or greater.  

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

